Citation Nr: 1543129	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-40 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Whether the Veteran's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) from determinations of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction has since been transferred to the RO in Washington, DC.

The Veteran originally submitted a Fully Developed Claim for Pension (VA Form 21-527EZ) in March 2012.  In an April 2014 administrative determination, the VA Pension Management Center denied his claim.  He subsequently furnished a May 2014 Improved Pension Eligibility Verification Report for a Veteran with no children (VA Form 21-0516-01).  The Pension Management Center again denied his claim in August 2014.  In an August 2014 statement, the Veteran indicated his disagreement with the denial of his claim.  An October 2014 statement of the case (SOC) continued to deny entitlement to nonservice-connected pension.  He perfected his appeal by a November 2014 Substantive Appeal (VA Form 9).

In several filings during the pendency of the claim, the Veteran has raised the issue of entitlement to service connection for multiple myeloma.  See August 2014 Statement and November 2014 Substantive Appeal (asserting that his current multiple myeloma was related to his in-service diagnosis of "low blood sugar").  The issue has not, however, been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his November 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the VA Central Office in Washington DC (Central Office hearing).  Such a hearing was scheduled for June 16, 2015.  See April 2015 Hearing Notification Letter.  Prior to the scheduled hearing, however, the Veteran asserted that his medical condition prevented him from traveling to the Central Office hearing.  See April 2015 Statement.  He requested that arrangements be made to allow him to testify without travelling such a long distance.  See id.  See also April 2015 Statements from K.B.B. M.D. and K.F.L. M.D. (attesting to the patient's medical problems and stating that accommodations must be made in order for him to testify).  The Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704(c), (d) (2015).  His request is hereby granted by virtue of this remand to again provide him an opportunity to testify at a hearing before the Board.

Prior to scheduling any hearing in this matter, the RO should take all appropriate action to determine the type of hearing the Veteran desires, to include consideration of his medical condition and any required accommodations.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative to determine the type of hearing the Veteran desires, including any potential accommodation for his medical conditions.


2.  Thereafter, schedule the Veteran for whichever type of Board hearing he elects to have.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

3.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


